Citation Nr: 0107084	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of or reimbursement for the cost of 
medical services rendered at a private hospital on October 
25, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1959 to 
August 1962.

This matter arises from a November 1998 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.  A notice of disagreement (congressional 
correspondence) was received in December 1998, and a 
statement of the case was issued in February 1999; the 
veteran's substantive appeal was received in March 1999.


FINDINGS OF FACT

1.  The veteran received private medical treatment at the 
Claremore Regional Hospital on October 25, 1998, for a 
supraventricular tachycardiac event.

2.  At the time that the veteran was admitted to the 
Claremore Regional Hospital, his service-connected 
disabilities were lumbosacral strain with degenerative 
changes, evaluated as 60 percent disabling; hearing loss, 
evaluated as 10 percent disabling; and depression, evaluated 
as 50 percent disabling.  The veteran had been granted 
unemployability due to service-connected disabilities 
effective October 1993.

3.  The care provided the veteran at Claremore Regional 
Hospital on October 25, 1998 was due to a medical emergency 
of such nature that delay would have been hazardous to the 
veteran's life or health and VA facilities were not feasibly 
available.

CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement 
for the cost of unauthorized private hospitalization and 
treatment furnished to the veteran on October 25, 1998, have 
been met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 17.52, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, it appears that all relevant evidence 
identified by the veteran has been obtained and considered; 
records of the October 25, 1998 hospitalization have been 
associated with the claims file.  However, it does not appear 
that medical records from the Muskogee VA medical facility 
showing treatment once he was transferred there by ambulance 
have been associated with the claims file.  Moreover, the 
veteran appears to have indicated that he has been treated 
for cardiovascular problems at the Fayetteville VA medical 
facility in the past.  It would appear that such records are 
pertinent to the underlying issue in this case and should be 
reviewed in connection with the appeal.  However, in view of 
the following decision, the Board finds that there is no 
prejudice to the veteran resulting from the lack of a full 
and complete record in this particular case.

The veteran maintains that VA should pay for the cost of his 
admission and treatment for a supraventricular tachycardiac 
event at Claremore Regional Hospital on October 25, 1998.  
The veteran asserts that the treatment he received at 
Claremore Regional Hospital was emergent.  It is neither 
claimed nor shown that the medical care provided the veteran 
at Claremore Regional Hospital was authorized by VA.

The pertinent statute provides that a veteran who is entitled 
to VA hospital care or medical services may be reimbursed for 
the reasonable value of such services provided by a non-VA 
facility, or the non-VA facility may be directly paid by VA, 
if the care or services were rendered (1) in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) were for an adjudicated service-
connected disability, or for a non- service-connected 
disability associated with or aggravating an adjudicated 
service-connected disability, or for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability, and (3) were 
rendered under circumstances where VA or other Federal 
facilities were not feasibly available.  38 U.S.C. § 
1728(a)(1)-(3); 38 C.F.R. § 17.120.  See also Zimick v. West, 
11 Vet. App. 45 (1998).

Records from Claremore Regional Hospital indicate that the 
veteran was admitted on October 25, 1998, with complaints of 
chest discomfort described as "heart racing."  It was noted 
that the veteran had experienced four episodes over the prior 
five weeks of heart racing sensations.  Blood pressure was 
recorded as 193/109 with a pulse of 81.  The initial 
impression was resolved tachycardia, assumed supraventricular 
event, and known coronary artery disease aggravating the 
tachycardia.  Following examination and treatment of the 
veteran at Claremore Regional Hospital, a VA physician was 
notified and the veteran was transferred by ambulance to the 
VA hospital in Muskogee, Oklahoma.

In a November 1998 letter, the private emergency room 
physician who attended the veteran stated the following:

On 10/25/98, [the veteran] presented to 
Claremore Regional Hospital for a 
supraventricular tachycardiac event that 
had been worsening, with four episodes 
that awakened him without chest pain or 
diaphoresis.  He felt lightheaded when he 
arrived in the Emergency Department and 
stated that the episode lasted longer 
than it had approximately an hour prior 
to arrival.  Upon arrival, however, he 
was in normal sinus rhythm without 
ischemia or tachycardia on the EKG and 
his enzymes were negative for cardiac 
infarction.  He was at risk, however, 
having severe coronary artery disease in 
the past with a bypass graft and assumed 
supraventricular tachycardia, for 
persistent supraventricular tachycardia 
with syncope and/or coronary ischemia.  
It was, therefore, deemed necessary for 
this patient to have an ambulance 
transfer with a paramedic in case the 
supraventricular tachycardia should 
return and be sustained with ischemia 
and/or dysrhythmias en route to the 
Veteran's Hospital.

In statements submitted in support of his claim, the veteran 
has stated that based on his prior experiences (including 
prior heart attacks) with his heart disability, he thought he 
was experiencing a life threatening attack on the morning of 
October 25, 1998, and was unwilling to risk a 70 mile drive 
to the VA hospital in Muskogee, Oklahoma.  

Also of record is an invoice from Claremore Regional Hospital 
for the treatment in question.  One items refers to "ER 
VISIT LEVEL 5 CRITICAL."  No explanation was provided for 
the level designation. 

According to the statement of the case, the veteran's claim 
was denied by a VA reviewing physician.  Of record is a VA 
Form 119 which includes the handwritten notation "No 
evidence of supraventricular tachycardia.  This was assumed.  
Does have evidence of treatment for panic attack, a 
nonemergent condition."  

At this point the Board acknowledges that the claims file 
does include past medical records which do refer to panic 
attacks.  However, the private emergency room physician 
appears to have felt that given the veteran's cardiovascular 
history, the complaints and symptoms noted on arrival at the 
private hospital warranted appropriate diagnostic testing to 
determine whether or not a cardiac event was involved.  The 
VA reviewing physician has concluded that the event was not 
an emergency.

The Board is not competent to render medical determinations.  
However, in this case the opinion of the VA reviewing 
physician appears to be refuted to some degree by the written 
comments of the private emergency room physician.  The Board 
therefore is presented with competent opinions which suggest 
two different views on the question of whether or not an 
emergency to life or health existed on the date in question.  
While not competent to render medical determinations, the 
Board does have responsibility for weighing the evidence. 

After reviewing the evidence of record, the Board believes 
that more weight should be given to the opinion of the 
emergency room physician.  That individual had the 
opportunity to examine the veteran during the episode in 
question whereas it is not shown that the VA reviewing 
physician did.  Moreover, the emergency room physician's 
letter went into some detail in terms of the veteran's 
cardiac history as well as the symptomatology reported by the 
veteran.  It was his medical opinion that the veteran was at 
risk for a cardiac event.  He therefore directed an ambulance 
transfer to the VA medical facility.  The emergency room 
physician made his determination at the time of the 
treatment, and he had the benefit of actually examining the 
veteran.  In view of the cardiac history, he concluded that 
there was risk involved.  The Board views the substance of 
the emergency room physician's comments as conveying his 
belief that a medical emergency existed.  While the VA 
examining physician, based apparently only on a review of the 
records but without the benefit of examining the veteran, 
determined in retrospect that a medical emergency did not 
exist, the Board finds that the emergency room physician's 
opinion is entitled to more probative value.  

In reaching this determination, the Board has resolved all 
reasonable doubt in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107).


ORDER

The appeal is granted.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

